                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


Case No. 2:17-cv-05362-VBF-KES                                             Date: January 15, 2019

Title: Eric Bloss v. Patton State Hospital, et al.

PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                     Not Present
                Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANT:
             None Present                                      None Present



     PROCEEDINGS (IN CHAMBERS):                         Order Dismissing Complaint (Dkt. 1)
                                                              with Leave to Amend.

       On May 27, 2017, Eric Bloss (“Plaintiff”), an inmate in the custody of California,
constructively filed a civil rights complaint under 28 U.S.C. § 1983 against Defendants Racquel
Hanson and Patton State Hospital. (Dkt. 1 [signature date].)

         Under 28 U.S.C. § 1915A(a), the Court must screen any “complaint in a civil action in
which a prisoner seeks redress from a governmental entity, or from an officer or employee of a
governmental entity.” The Court must dismiss the complaint if it “is frivolous, malicious, or
fails to state a claim upon which relief may be granted” or “seeks monetary relief from a
defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

         The Court has reviewed the Complaint and, as explained more fully below, finds that it
fails to state a claim upon which relief can be granted against either of the Defendants.
Plaintiff’s Complaint is therefore DISMISSED WITHOUT PREJUDICE.

I.      STANDARD OF REVIEW.

        A complaint may fail to state a claim for two reasons: (1) lack of cognizable legal theory;
or (2) insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
F.2d 696, 699 (9th Cir. 1990) (as amended). In determining whether a complaint states a claim
on which relief may be granted, its allegations of material fact must be taken as true and
construed in the light most favorable to plaintiff. Love v. United States, 915 F.2d 1242, 1245
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. 2:17-cv-05362-VBF-KES                                                  Date: January 15, 2019
                                                                                                  Page 2

(9th Cir. 1989).

        Further, where the plaintiff is appearing pro se, the court must construe the allegations of
the complaint liberally and must afford the plaintiff the benefit of any doubt. Karim-Panahi v.
Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, the liberal pleading
standard only applies to a plaintiff’s factual allegations. “[A] liberal interpretation of a civil
rights complaint may not supply essential elements of the claim that were not initially pled.”
Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997).

        With respect to a plaintiff’s pleading burden, the Supreme Court has held: “[A] plaintiff’s
obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do .…
Factual allegations must be enough to raise a right to relief above the speculative level … on the
assumption that all the allegations in the complaint are true (even if doubtful in fact)[.]” Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted); see also Ashcroft v.
Iqbal, 556 U.S. 662, 663 (2009) (to avoid dismissal for failure to state a claim, “a complaint must
contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face. A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”)
(internal citation and quotation marks omitted).

       If the Court finds that a complaint should be dismissed for failure to state a claim, then
the Court has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d
1122, 1126-30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears
possible that the defects in the complaint could be corrected, especially if a plaintiff is pro se. Id.
at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

II.     ANALYSIS.

        A.      Allegations of the Complaint.

        Plaintiff alleges that Defendants Patton State Hospital (the “Hospital”) and Hospital Unit
Supervisor Racquel Hanson violated Plaintiff’s First Amendment rights by infringing on his right
to free speech and his right to access the courts. (Dkt. 1 at 3.) Plaintiff alleges that he arrived at
the Hospital from Los Angeles County Jail on September 9, 2016, and Plaintiff’s property was
taken. (Id. at 5.) Plaintiff informed Hospital staff that he needed access to his legal documents.
(Id.) Plaintiff had a September 16, 2016 deadline to submit a filing related to his petition for writ
of habeas corpus. (Id.)

        Later that day, staff restrained Plaintiff and injected him with “an unknown substance,”
and “their excuse [for the injection] was high blood pressure.” (Id.) An unknown staff member
told Plaintiff that he would receive another injection if he did not stop talking. (Id.) Plaintiff
requested the staff member’s name and was told, “we’ll tell you later.” (Id.) Plaintiff never
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No. 2:17-cv-05362-VBF-KES                                                  Date: January 15, 2019
                                                                                                 Page 3

learned the name of this staff member. (Id.)

         From September 9, 2016, to September 16, 2016, Plaintiff sought to recover his legal
papers. (Id.) Plaintiff alleges that, before his transfer to the Hospital, he had nearly completed a
filing related to his habeas petition, writing twenty-one pages. (Id.) Defendant Hanson provided
Plaintiff with a portion of his legal papers, which did not include the needed habeas filing. (Id.)
Plaintiff allegedly explained his “right and need to legal paperwork,” but Defendant Hanson
refused to supply the remainder of the legal papers. (Id.) Plaintiff alleges that this caused his
“legal work to be rejected when it would’ve been accepted if it hadn’t been taken from me.”
(Id.) Plaintiff speculates that his legal work might have been destroyed. (Id.)

         Plaintiff requests relief in the form of “punitive damage compensation … in the sum of at
least $30,000.00 and the amount fair and just to damages received.” (Id. at 6.) Additionally,
Plaintiff requests the following: (1) a booklet setting forth the Court’s legal rules and
procedures;1 (2) service of process by the United States Marshal;2 (3) appointment of counsel;
(4) trial by jury; and (5) a scheduling outline setting forth the course of litigation.3 (Id.)

               1.      Claim Against Patton State Hospital.

        Plaintiff alleges that the Hospital violated his First Amendment rights because it is
allegedly “responsible for employee that refused to identify themself that threatened physical
force if I didn’t stop talking and destroying legal work sensitive to deadlines.” (Id. at 3.)

        The Hospital is operated by the California Department of State Hospitals, an agency of
the State of California. The Eleventh Amendment precludes a suit for money damages in federal
court against a state, its agencies, and state officials acting in their official capacities. Pennhurst
State School & Hosp. v. Halderman, 465 U.S. 89, 100-01 (1984) (suits in which a state or one of
its agencies or departments is named as defendant are proscribed by the Eleventh Amendment);
Shaw v. California, 788 F.2d 600, 603 (9th Cir. 1986) (“a suit against a state agency is
considered to be a suit against the state, and thus is barred by the Eleventh Amendment.”).
Because the Hospital is operated by a state agency, the Eleventh Amendment precludes
Plaintiff’s claim against the Hospital for money damages.

        Plaintiff appears to have named the Hospital as a Defendant because he does not know
the identity of the staff member who allegedly restrained and threatened him. If Plaintiff chooses
to amend his Complaint, then Plaintiff may name this staff member as “John Doe” or “Jane

       1
          The Court’s procedures are available online. The Federal Rules of Civil Procedure are
available online at: https://www.federalrulesofcivilprocedure.org/frcp. The Local Civil Rules are
available online at: https://www.cacd.uscourts.gov/court-procedures/localrules.
        2
          After the Court determines pursuant to 28 U.S.C. § 1915A(a) that Plaintiff has stated a
claim, the Court will direct the United States Marshal to serve Defendants with process.
        3
          The Court will issue a scheduling order at a later stage of this litigation.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 2:17-cv-05362-VBF-KES                                                 Date: January 15, 2019
                                                                                                Page 4

Doe,” and attempt to plead facts that state a claim against him or her. See Gillespie v. Civiletti,
629 F.2d 637, 642 (9th Cir. 1980) (where the plaintiff does not know the identity of a defendant,
“the plaintiff should be given an opportunity through discovery to identify the unknown
defendants, unless it is clear that discovery would not uncover the identities, or that the
complaint would be dismissed on other grounds.”).

         If Plaintiff chooses to name this staff member as a defendant, then Plaintiff should clarify
whether his claim arises under the First Amendment, Fourteenth Amendment (for the unwanted
injection), or both. See Benson v. Terhune, 304 F.3d 874, 884 (9th Cir. 2002) (“The due process
clause of the Fourteenth Amendment substantively protects a person’s rights to be free from
unjustified intrusions to the body, to refuse unwanted medical treatment, and to receive sufficient
information to exercise these rights intelligently.”) (citations omitted). If Plaintiff alleges that
this staff member violated his First Amendment rights, then Plaintiff should clarify whether this
claim is predicated upon infringement of his right to free speech or his right to access the courts,
or both. Plaintiff should include sufficient factual allegations to support the legal theory set
forth. The factual allegations necessary to state a claim for violation of Plaintiff’ right to access
the courts are discussed below.

               2.      Claim Against Racquel Hanson.

        Plaintiff sues Racquel Hanson in her individual capacity for “refusing to provide legal
work sensitive to deadlines and letting it expire and not be filed.” (Dkt. 1 at 3.) Plaintiff claims
his right to access the courts, as guaranteed by the First Amendment, has been violated.4 (Id. at
5.)

        Prisoners have a constitutional right to access the courts. See Lewis v. Casey, 518 U.S.
343, 346 (1996). To establish a violation of the right to access the courts, a prisoner must
establish that he or she has suffered an actual injury—a jurisdictional requirement. Id. at 349-52.
The following frustrated legal claims can constitute an actual injury: (1) direct appeals from
convictions of incarceration, (2) habeas petitions, and (3) civil rights actions under 42 U.S.C.
§ 1983. Id. at 354-55. Delays in providing legal materials that result in injury are “not of
constitutional significance” if “they are the product of prison regulations reasonably related to
legitimate penological interests.” Id. at 361-62.

       Moreover, the right to access the courts is only a right to bring complaints to court—not

       4
          It is unclear whether Plaintiff intended to bring a separate claim for infringement of his
right to free speech against Defendant Hanson. Because Plaintiff does not set forth the factual
basis of a separate free speech infringement claim against Defendant Hanson, the Court evaluates
the Complaint as only alleging that Defendant Hanson violated his right to access the courts. If
Plaintiff intended to bring a separate claim for free speech infringement, then Plaintiff should
clearly set forth the factual basis of this claim in any amended pleading Plaintiff chooses to file.
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No. 2:17-cv-05362-VBF-KES                                                  Date: January 15, 2019
                                                                                                 Page 5

to discover claims or litigate them effectively once filed. Id. at 354; Cornett v. Donovan, 51 F.3d
894, 898 (9th Cir. 1995) (“the constitutional right of access requires a state to provide a law
library or legal assistance only during the pleading stage of a habeas or civil rights action.”);
Bounds v. Smith, 430 U.S. 817, 828 n.17 (1977) (“our main concern here is ‘protecting the
ability of an inmate to prepare a petition or complaint’ ….”), limited on other grounds by Lewis,
515 U.S. at 354-55.

        When a prisoner asserts a claim for past frustration of the right to access the courts (i.e., a
lost opportunity to file), the prisoner must identify a “nonfrivolous” or “arguable” underlying
claim in his or her complaint. Christopher v. Harbury, 536 U.S. 403, 415 (2002).

       It follows that the underlying cause of action, whether anticipated or lost, is an
       element that must be described in the complaint, just as much as allegations must
       describe the official acts frustrating the litigation. It follows, too, that when the
       access claim … looks backward, the complaint must identify a remedy that may
       be awarded as recompense but not otherwise available in some suit that may yet
       be brought.

Id.

          Here, Plaintiff fails to state a claim upon which relief can be granted because he provides
insufficient facts. To attempt to state a claim for violation of his right to access the courts,
Plaintiff should amend his Complaint to include the following facts: (1) a description of the
habeas proceedings at issue in the complaint (i.e., whether in state or federal court, or on appeal);
(2) the nature of the habeas filing at issue in the Complaint (i.e., whether this filing was
Plaintiff’s habeas petition, or some incidental filing); (3) the legal argument underlying the
filing; (4) the remedy sought through the filing; and (5) the repercussions of missing the deadline
(i.e., if Plaintiff can no longer file a habeas petition, or if he encountered some other type of
prejudice). Plaintiff is encouraged to provide the court and case number of these habeas
proceedings, if known.

       B.      Request for Appointment of Counsel.

        There is no constitutional right to counsel in civil rights cases. United States v. Sardone,
94 F.3d 1233, 1236 (9th Cir. 1996); Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981).
Under 28 U.S.C. § 1915(e), the Court “may request an attorney to represent any person unable to
afford counsel.” However, § 1915(e) does not authorize federal courts to force an attorney to
represent someone without compensation. Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490
U.S. 296, 310 (1989); United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986).
Nor does § 1915(e) authorize expending public funds to pay counsel appointed under that statute.
See 30.64 Acres of Land, 795 F.2d at 801; see also United States v. MacCollom, 426 U.S. 317,
321 (1976) (“[T]he expenditure of public funds [on behalf of an indigent litigant] is proper only
when authorized by Congress[.]”).
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No. 2:17-cv-05362-VBF-KES                                                  Date: January 15, 2019
                                                                                                 Page 6

         “The decision to appoint such counsel [under § 1915(e)] is within the sound discretion of
the trial court and is granted only in exceptional circumstances.” Agyeman v. Corr. Corp. of
Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (citation omitted). “A finding of the exceptional
circumstances … requires at least [1] an evaluation of the likelihood of the plaintiff’s success on
the merits and [2] an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the
complexity of the legal issues involved.’” Id. (citation omitted). “Neither of these factors is
dispositive and both must be viewed together before reaching a decision.” Terrell v. Brewer, 935
F.2d 1015, 1017 (9th Cir. 1991) (citation omitted). “Most actions require development of further
facts during litigation and a pro se litigant will seldom be in a position to investigate easily the
facts necessary to support the case.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.
1986). “If all that was required to establish successfully the complexity of the relevant issues
was a demonstration of the need for development of further facts, practically all cases would
involve complex legal issues.” Id.

        At this time, the Court finds that the exceptional circumstances necessary to grant
Plaintiff’s request do not appear to exist. Because the Court has found that Plaintiff fails to state
a claim entitling him to relief, the Court cannot conclude that Plaintiff is likely to succeed on the
merits. Additionally, the legal basis of Plaintiff’s claims has not been fully set forth, so the Court
cannot conclude that issues are particularly complex. Moreover, Plaintiff has another case
pending before this Court (2:16-cv-01425). In that case, Plaintiff has been able to adequately
communicate with the Court and respond to deadlines and orders; also, Plaintiff was able to
amend his pleadings to address the identified deficiencies and state a claim entitling him to relief.
The Court expects Plaintiff to represent himself adequately in this lawsuit as well.

        The Court acknowledges that, as described in this Complaint, Plaintiff was temporarily
held at Patton State Hospital.5 In Plaintiff’s other case pending before this Court, the Court
conducted an inquiry into Plaintiff’s competency pursuant to Federal Rule of Civil Procedure
17(c) and, based on documents provided by Plaintiff’s public defender, found, “there is not
substantial evidence of mental incompetency at this time. Rather, Patton State Hospital certified
that Plaintiff is competent to stand trial as of January 31, 2017.” (See 2:16-cv-01425, Dkts. 52,
59.) Accordingly, the Court concluded that it “has received no indication that Plaintiff will be
unable to continue adequately representing himself in this lawsuit.” (Id.) Likewise, the Court
has no reason to doubt Plaintiff’s competency to represent himself as this time.

       Accordingly, Plaintiff’s request for appointment of counsel is DENIED without
prejudice.6


       5
         Patton State Hospital is a forensic psychiatric hospital housing individuals found
incompetent to stand trial, mentally disordered offenders, those involuntarily civilly committed,
and those found not guilty by reason of insanity. See http://www.dsh.ca.gov/Patton/.
       6
         Plaintiff is advised that, if the case eventually becomes ready for trial, the Court will, if
the District Judge so directs, refer the matter to the Central District of California’s volunteer pro
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 2:17-cv-05362-VBF-KES                                                Date: January 15, 2019
                                                                                                 Page 7

III.     CONCLUSION.

        IT IS HEREBY ORDERED that the Complaint (Dkt. 1) is DISMISSED without
 prejudice and with leave to amend.

          IT IS FURTHER ORDERED that, on or before February 13, 2019, Plaintiff shall
 (a) file a First Amended Complaint that attempts to remedy the defects described above, or
 (b) re-file the Complaint.

         If Plaintiff chooses to file a First Amended Complaint, then it should bear the docket
 number assigned to this case (2:17-cv-05362-VBF-KES), be labeled “First Amended
 Complaint,” and be complete in and of itself without reference to the original Complaint or any
 other documents (except any documents that are attached to the First Amended Complaint as
 exhibits).

        If Plaintiff chooses to simply re-file the Complaint without making material changes, the
 Magistrate Judge may recommend that the District Judge dismiss the Complaint with prejudice
 and without leave to amend.

         If Plaintiff fails to timely respond to this order by filing a First Amended Complaint
 or re-filing the Complaint, this action may be dismissed for lack of diligent prosecution.

          The Clerk is directed to provide Plaintiff with a copy of Form CV-066 for filing federal
 civil rights complaints.



                                                                  Initials of Deputy Clerk JD




 bono program, with a request that the administrator ascertain whether any of the counsel who
 have volunteered their services to that program would be willing to represent Plaintiff. Also,
 Plaintiff’s friends or family may wish to contact their county bar association for a referral to a
 lawyer willing to represent Plaintiff for a contingent fee.
